DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed 4/4/2022 has been entered:  Claims 25 - 44 remain pending in the present application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 25, 27 - 30, 33 - 35, and 38 - 44 are rejected under 35 U.S.C. 103 as being unpatentable over Tuval et al. (US 2019/0239998 A1), hereinafter Tuval, in view of Bödewadt et al. (US 2015/0313603 A1), hereinafter Bödewadt.

Regarding claim 25, Tuval discloses a device for altering fluid flow through a body lumen (Figs. 1 and 2; Abstract), the device comprising: a flow modulator configured to be positioned within the body lumen (element 20; Paragraphs 96 and 97), the flow modulator comprising an upstream nozzle (elements 26 and 28), and a downstream diffuser (elements 30 and 32; Paragraphs 99 and 103), the upstream nozzle having an inlet, an outlet, and a cross-sectional flow area that converges from the inlet towards the outlet, the downstream diffuser having an entry, an exit, and a cross-sectional flow area that diverges from the entry towards the exit (See annotated Fig. 1 below), the flow modulator defining a gap between the inlet of the upstream nozzle and the exit of the downstream diffuser (Figs. 1 and 2, element 36), wherein the flow modulator is configured to receive a fluid stream, accelerate the fluid stream passing through the upstream nozzle towards the downstream diffuser to generate a low pressure region in a facility of the gap and to entrain additional fluid from the branch lumen into the fluid stream as the fluid stream passes into the entry of the downstream diffuser (Paragraphs 8 - 10 and 100 describe a venturi tube).



    PNG
    media_image1.png
    991
    980
    media_image1.png
    Greyscale


Tuval does not explicitly teach a retrieval potion, the retrieval portion located upstream of the upstream nozzle and having a cross-sectional area that diverges towards the inlet of the upstream nozzle.
In addressing the same problem as Applicant, the problem being the deployment and retrieval of blood flow controlling stents, Bödewadt teaches an implantable stent (Figs. 1 and 6; Abstract) having an upstream nozzle (Fig. 6, elements 82 and 84) comprising a retrieval portion having a cross-sectional area that diverges towards the inlet of the upstream nozzle(elements 94, 98, and 96).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upstream nozzle of Tuval to comprise the retrieval portion of Bödewadt. Doing so would thus comprise a retrieval portion such that the flow modulator would be configured to receive a fluid stream through said retrieval portion (Paragraph 50 indicates a lumen through the retrieval portion). Further, doing so would be advantageous in improving control over the device, particularly in retrieving and compressing the device (Paragraph 50 of Bödewadt; Paragraphs 98 and 99 of Tuval indicate a constrained state, and thus would be compressible in the same manner as Bödewadt).
Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim.

Regarding claim 27, the combination of Tuval and Bödewadt substantially 
discloses the invention as claimed. Tuval further teaches the outlet of the upstream nozzle being configured to be positioned downstream from where the branch lumen first intersects with the body lumen (Fig. 1 shows the outlet of the upstream nozzle being below renal veins 39).
Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. In the instant case, the device of Tuval and Bödewadt is capable of being positioned as claimed. 

Regarding claim 28, the combination of Tuval and Bödewadt substantially discloses the invention as claimed. Tuval further teaches the gap beginning downstream from where the branch lumen first intersects with the body lumen (Fig. 1 shows the first Opening 36 beginning downstream from where the branch lumen first intersects with the body lumen).
Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. In the instant case, the device of Tuval and Bödewadt is capable of being positioned as claimed.

Regarding claim 29, the combination of Tuval and Bödewadt substantially discloses the invention as claimed. Tuval further teaches the upstream nozzle and the downstream diffuser having a common co-linear flow axis within the body lumens flow access (Fig. 1 shows the downstream and upstream portions having a common goal linear axis with body lumen 22).

Regarding claim 30, the combination of Tuval and Bödewadt substantially discloses the invention as claimed. They do not explicitly teach the upstream nozzle the downstream diffuser being formed from a single frame. However Tuval does teach the use of a memory shape frame to make at least some portions of the device (Paragraph 117 explicitly discusses the upstream nozzle; also see Fig. 3).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to explicitly form the upstream nozzle and downstream diffuser from a single frame, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).

	Regarding claim 33, the combination of Tuval and Bödewadt substantially discloses the invention as claimed. Tuval further discloses the flow modulator being formed of a metal frame (Paragraph 117).

	Regarding claim 34, the combination of Tuval and Bödewadt substantially discloses the invention as claimed. Tuval further discloses the device having a constrained state inside a delivery device (Paragraphs 98 and 99).
	Bödewadt further discloses the retrieval potion being configured to couple to a retrieval device that pulls the retrieval portion to compress the flow modulator into a collapsed delivery state (end of Paragraph 50 describes how the retrieval mechanism may be attached to a hook or other device and the conical struts assist in compressing the frame back into a catheter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upstream nozzle of Tuval to comprise the retrieval portion of Bödewadt. Doing so would thus comprise a retrieval portion configured to couple to a retrieval device that pulls the retrieval portion to compress the flow modulator into a collapsed delivery state. Further, doing so would be advantageous in improving control over the device, particularly in retrieving and compressing the device (Paragraph 50 of Bödewadt; Paragraphs 98 and 99 of Tuval indicate a constrained state, and thus would be compressible into a delivery state in the same manner as Bödewadt).

	Regarding claim 35, Tuval and Bödewadt substantially discloses the invention as claimed. Bödewadt further discloses the retrieval mechanism comprising a hook (end of Paragraph 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upstream nozzle of Tuval to comprise the retrieval portion of Bödewadt, including a hook. Doing so would be advantageous in improving control over the device, particularly in retrieving and compressing the device (Paragraph 50 of Bödewadt; Paragraphs 98 and 99 of Tuval indicate a constrained state, and thus would be compressible into a delivery state in the same manner as Bödewadt).


Regarding claim 38, the combination of Tuval and Bödewadt substantially discloses the invention as claimed. They do not teach the outlet of the upstream nozzle being a distance less than 15 mm from the entry of the downstream diffuser.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Tuval and Bödewadt to have the upstream nozzle being a distance less than 15 mm on the entry of the downstream diffuser since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Tuval and Bödewadt would not operate differently with the claimed diameter since Tuval in particular is designed to perform the same function in the same area of the body as the instant invention. Further, Applicant places no criticality on the range claimed, indicating simply that the upstream nozzle and downstream diffuser being spaced apart by 15mm or less is merely “an example” (Paragraph 19).

Regarding claim 39, the combination of Tuval and Bödewadt substantially discloses a device for altering fluid flow through a body lumen (Figs. 1 and 2; Abstract), the device comprising: a flow modulator configured to be positioned within the body lumen (element 20; Paragraphs 96 and 97), the flow modulator comprising an upstream nozzle (elements 26 and 28), and a downstream diffuser (elements 30 and 32; Paragraphs 99 and 103), the upstream nozzle having an inlet, an outlet, and a cross-sectional flow area that converges from the inlet towards the outlet, the downstream diffuser having an entry, an exit, and a cross-sectional flow area that diverges from the entry towards the exit (See annotated Fig. 1 below), the flow modulator defining a gap between the inlet of the upstream nozzle and the exit of the downstream diffuser (Figs. 1 and 2, element 36), wherein the flow modulator is configured to receive a fluid stream for the upstream diverging portion, accelerate the fluid stream passing through the upstream nozzle towards the downstream diffuser to generate a low pressure region in a facility of the gap and to entrain additional fluid from the branch lumen into the fluid stream as the fluid stream passes into the entry of the downstream diffuser (Paragraphs 8 - 10 and 100 describe a venturi tube).
Tuval does not explicitly teach a retrieval potion, the retrieval portion located upstream of the upstream nozzle and having a cross-sectional area that diverges towards the inlet of the upstream nozzle.
In addressing the same problem as Applicant, the problem being the deployment and retrieval of blood flow controlling stents, Bödewadt teaches an implantable stent (Figs. 1 and 6; Abstract) having an upstream nozzle (Fig. 6, elements 82 and 84) comprising a retrieval portion having a cross-sectional area that diverges towards the inlet of the upstream nozzle(elements 94, 98, and 96).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upstream nozzle of Tuval to comprise the retrieval portion of Bödewadt. Doing so would thus comprise a retrieval portion such that the flow modulator would be configured to receive a fluid stream through said retrieval portion (Paragraph 50 indicates a lumen through the retrieval portion). Further, doing so would be advantageous in improving control over the device, particularly in retrieving and compressing the device (Paragraph 50 of Bödewadt; Paragraphs 98 and 99 of Tuval indicate a constrained state, and thus would be compressible in the same manner as Bödewadt).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). As such, the combination of Tuval and Bödewadt teaches a method for altering fluid flow through a body lumen as claimed.

Regarding claim 40, the combination of Tuval and Bödewadt substantially discloses the invention as claimed. Tuval further discloses the flow modulator is positioned within the inferior vena cava such that the inlet is upstream from a branch off to a renal vein in the downstream diffuser is positioned such that the exit is downstream from the branch off to the renal vein, where the gap is in a vicinity of the branch to the renal vein, thereby drawing blood from the renal vein in improving kidney functionality (Fig. 1 shows the device implanted in the manner as claimed).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). As such, the combination of Tuval and Bödewadt teaches a method for improving kidney functionality as claimed.

Regarding claim 41, the combination of Tuval and Bödewadt substantially discloses the invention as claimed. Tuval further teaches the device being used to treat heart failure (Paragraph 7).

Regarding claim 42, the combination of Tuval and Bödewadt substantially discloses the invention as claimed. Tuval further teaches the flow modulator modulating fluid flow without any input from an external energy source (Paragraphs 9 and 10 describe how the device operates through blood flow and the venturi effect; also Tuval does not disclose any use of motors or propellers).

Regarding claim 43, the combination of Tuval and Bödewadt substantially discloses the invention as claimed. Tuval further teaches the flow modulator modulating fluid flow without moving parts (Paragraphs 9 and 10 describe how the device operates through blood flow and the venturi effect; Also Tuval does not disclose any use of motors or propellers in the relied upon embodiment).

	Regarding claim 44, Tuval and Bödewadt substantially discloses the invention as claimed. Bödewadt further discloses the retrieval mechanism comprising further enabling pulling of the retrieval portion (e.g. hook in the end of Paragraph 50) to compress the flow modulator into a collapsed delivery state (Paragraph 50 further describes compressing the device back into a retrieval catheter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upstream nozzle of Tuval to comprise the retrieval portion of Bödewadt, including a hook. Doing so would be advantageous in improving control over the device, particularly in retrieving and compressing the device (Paragraph 50 of Bödewadt; Paragraphs 98 and 99 of Tuval indicate a constrained state, and thus would be compressible into a delivery state in the same manner as Bödewadt).

Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). As such, the combination of Tuval and Bödewadt teaches a method for retrieving the device as claimed.

In the alternative, claim(s) 25 and 36 - 37 are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al. (WO 01/97717 A1), hereinafter Levin, in view of Bödewadt.

Regarding claim 25, Levin discloses a device for altering fluid flow through a body lumen (Figs. 1 and 5E; Abstract), the device comprising: a flow modulator configured to be positioned within the body lumen (Page 5, lines 13 - 20), the flow modulator comprising an upstream nozzle (element 82), and a downstream diffuser (element 83; Page 19, line 29 - Page 20, line 9), the upstream nozzle having an inlet, an outlet, and a cross-sectional flow area that converges from the inlet towards the outlet, the downstream diffuser having an entry, an exit, and a cross-sectional flow area that diverges from the entry towards the exit (Fig. 5E shows the upstream and downstream portions being conical), the flow modulator defining a gap between the inlet of the upstream nozzle and the exit of the downstream diffuser (elements 4 and 85), wherein the flow modulator is configured to receive a fluid stream for the upstream diverging portion, accelerate the fluid stream passing through the upstream nozzle towards the downstream diffuser to generate a low pressure region in a facility of the gap and to entrain additional fluid from the branch lumen into the fluid stream as the fluid stream passes into the entry of the downstream diffuser (Page 19, line 29 - Page 20, line 9 describe a venturi tube).
Levin does not explicitly teach a retrieval potion, the retrieval portion located upstream of the upstream nozzle and having a cross-sectional area that diverges towards the inlet of the upstream nozzle.
In addressing the same problem as Applicant, the problem being the deployment and retrieval of blood flow controlling stents, Bödewadt teaches an implantable stent (Figs. 1 and 6; Abstract) having an upstream nozzle (Fig. 6, elements 82 and 84) comprising a retrieval portion having a cross-sectional area that diverges towards the inlet of the upstream nozzle(elements 94, 98, and 96).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upstream nozzle of Levin to comprise the retrieval portion of Bödewadt. Doing so would thus comprise a retrieval portion such that the flow modulator would be configured to receive a fluid stream through said retrieval portion (Paragraph 50 indicates a lumen through the retrieval portion). Further, doing so would be advantageous in improving control over the device, particularly in retrieving and compressing the device (Paragraph 50 of Bödewadt; Page 5, lines 18 - 20 of Levin indicate the device is compressible in the same manner as Bödewadt)  
Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. 

Regarding claim 36, the combination of Levin and Bödewadt substantially discloses the invention as claimed. Levin further teaches the downstream diffusers length being greater than the upstream nozzles length (downstream portion 83 is shown as longer than upstream portion 82 in Fig. 5E).

Regarding claim 37, the combination of Levin and Bödewadt substantially discloses the invention as claimed. Levin further teaches the upstream nozzle having an angle of convergence greater than the downstream diffusers average angle of divergence (downstream portion 83 is shown as longer than upstream portion 82 in Fig. 5E; both portions appear to have the same diameter it is inherent that longer downstream portion would have a lesser angle of divergence).

Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Tuval and Bödewadt, as applied to Claim 25 above, and further in view of Schwammenthal et al. (US 2006/0149360 A1), hereinafter Schwammenthal.

	Regarding claim 26, the combination of Tuval and Bödewadt substantially discloses the invention as claimed. They do not explicitly teach the cross-sectional flow area at the outlet of the upstream nozzle is less than the cross-sectional flow area at the entry of the downstream diffuser.
	In the same field of endeavor, Schwammenthal teaches an intravascular flow modulator (Figs. 11A and 11B; Abstract and Paragraph 65) comprising an upstream diversion portion, and a downstream diffuser (Figs. 11A and 11B shows two end portions connected by a gapped central portion). Schwammenthal further teaches the device having a cross-sectional flow area of the upstream nozzle being less than the cross-sectional flow area of the downstream diffuser (Clearly shown in Figs. 11A and 11B) and further that the device may have varying cross-sectional diameters across its length in order to conform to the anatomy of the implanted vessel (Paragraph 46).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cross-sectional flow area of the outlet of the upstream nozzle to be less than the cross-sectional flow area at the entry of the downstream diffuser, as taught by Schwammenthal. Doing so would be obvious in order to accommodate patients of different sizes and weights, and would also be used to promote beneficial fluid dynamics (recognized in Paragraphs 44 and 46 of Schwammenthal).

	Claims 31 - 32 are rejected under 35 U.S.C. 103 as being unpatentable over Tuval and Bödewadt, as applied to Claim 30 above, and further in view of Seguin (US 2005/0043790 A1).
	
	Regarding claim 31, Tuval and Bödewadt substantially disclose the invention as claimed. They do not explicitly teach a biocompatible coating material on the upstream nozzle and on the downstream diffuser.
	In the same field of endeavor, Seguin teaches an implantable flow modulator (Fig. 1; Abstract) comprising a frame coated with a biocompatible material (Paragraphs 24).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Tuval and Bödewadt to comprise the biocompatible coating of Seguin. Doing so would allow for analogous flow through the device and would further enhance biocompatibility of the device, and would also assist in sealing the device to the wall of a body duct (recognized in Paragraph 24 of Seguin).

	Regarding claim 32, Tuval, Bödewadt, and Seguin substantially disclose the invention as claimed. Seguin further teaches covering only a portion of the device with about comparable material (Figs. 1 and two show how the gap portion defined by elements 13 would not overlap with the biocompatible sheath 3, and thus would not be coated with said biocompatible material).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the biocompatible coating of Seguin such that the frame is not coated with the biocompatible material at the gap. Doing so would be obvious as Tuval does not teach coating with a biocompatible material, including at the gap; thus there would be no specific motivation to deviate away from not having a biocompatible material at the gap. Further, Seguin teaches the biocompatible material being situated as such to avoid covering a branch lumen (specifically the coronary ostia as described in Paragraph 26 of Seguin, which would be analogous to not covering the renal vessels in the use case of Tuval).
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 25 - 31, 33, 36 - 37, and 39 - 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 24 of U.S. Patent No. 10,195,406 in view of Bödewadt.

Although the conflicting claims are not identical, they are not patentably distinct from each other because the differences between claim 25 of the current application and claim 1 of Patent No. 10,195,406 are obvious in view of Bödewadt.
Firstly, independent claims 25 and 39 of the current application recite having an upstream nozzle and a downstream diffuser, while Patent No. 10,195,406 recites upstream and downstream components. These components appear to be largely analogous to the upstream nozzle and downstream diffuser of the instant application. The upstream and downstream structures of the instant application and Patent No. 10,195,406 are fundamentally identical in behavior and function (e.g. accelerating a fluid stream from passing through from the upstream end to downstream end). As such, it would have been obvious to a person of ordinary skill in the art before the effective filling date that the instant application demonstrates that the upstream nozzle and downstream diffuser of the instant application is an equivalent structure to the upstream and downstream components.
In addition, the claims of the instant application recite “a retrieval portion”.
In addressing the same problem as Applicant, the problem being the deployment and retrieval of blood flow controlling stents, Bödewadt teaches an implantable stent (Figs. 1 and 6; Abstract) having an upstream nozzle (Fig. 6, elements 82 and 84) comprising a retrieval portion having a cross-sectional area that diverges towards the inlet of the upstream nozzle (elements 94, 98, and 96).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upstream component of claim 1 of Patent No. 10,195,406 to comprise the retrieval portion of Bödewadt. Doing so would thus comprise a retrieval portion such that the flow modulator would be configured to receive a fluid stream through said retrieval portion (Paragraph 50 indicates a lumen through the retrieval portion). Further, doing so would be advantageous in improving control over the device, particularly in retrieving and compressing the device (Paragraph 50 of Bödewadt).
Further, said additional limitation of Claim 1 of Patent No. 10,195,406 of “the outlet of the upstream component being a distance less than 15 mm from the entry of the downstream component” is found in dependent claim 38 of the instant Application.
Additionally:
All of the limitations of claim 26 can be found in claim 2 of Patent No. 10,195,406.
All of the limitations of claim 27 can be found in claim 3 of Patent No. 10,195,406.
All of the limitations of claim 28 can be found in claim 4 of Patent No. 10,195,406.
All of the limitations of claim 29 can be found in claim 5 of Patent No. 10,195,406.
All of the limitations of claim 30 can be found in claim 7 of Patent No. 10,195,406.
All of the limitations of claim 31 can be found in claim 19 of Patent No. 10,195,406.
All of the limitations of claim 33 can be found in claim 18 of Patent No. 10,195,406.
All of the limitations of claim 36 can be found in claim 10 of Patent No. 10,195,406.
All of the limitations of claim 37 can be found in claim 11 of Patent No. 10,195,406.

Withdrawn Objections/Rejection
Applicant’s amendments have been acknowledged, and overcome each and every 35 U.S.C. 101 rejection previously set forth in the non-final office action mailed 2/14/2022. All previous 101 rejections have been withdrawn. Additionally, the provisional double patenting rejection made in view of co-pending application 1/7296/199 has been withdrawn in view of the most recent amendments. However, the double patenting rejection made in view of Patent No. 10,195,406 has been maintained as set forth above.

Response to Arguments
Applicant’s arguments, see Rejections under § 102, filed 4/4/2022, with respect to the rejection(s) of claim(s) 25, 27-29, 36-37, and 39-43 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bödewadt which teaches the newly amended portions of claims 25 and 39.
Tuval and Levin are maintained as the primary references over which Applicant’s invention is deemed unpatentable.
Applicant further argues Tuval describes a device with two nozzles rather than having a nozzle and diffuser. While Examiner appreciates the difference between the diffuser and nozzle as illustrated in Figs. 37D and 37E, it is noted that such differences are not recited in the rejected independent claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Rather, the independent claims merely recite said upstream nozzle having “an inlet, an outlet, and a cross-sectional flow area that converges from the inlet towards the outlet”, and the downstream diffuser having “an entry, an exit, and a cross-sectional flow area that diverges from the entry towards the exit”. As such, these features appear to be taught by Tuval. Further, the specification does not appear to explicitly re-define the terms “nozzle” or “diffuser” to have additional features beyond as described in claims 25 and 39.
Additionally, while the dependent claims do illustrate certain differences between the nozzle and diffuser (e.g. claims 26 and 36-37), the dependent claims remain rejected as set forth above.
Applicant’s arguments with respect to the dependent claims rejected under 35 U.S.C. 103 are moot as the dependent claims remain rejected as set forth above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Plowiecki et al. (US 2013/0338761 A1) discloses an analogous device having upstream and downstream portions of different diameters.
Benary et al. (US 2014/0350658 A1) discloses a highly analogous device having upstream and downstream portions connected by a gap portion (Fig. 1).
Ruiz (US 6,120,534 A) discloses a highly analogous stent device having upstream and downstream portions.
Anderson et al. (US 2015/0073470 A1) discloses a vessel implant device having a retrieval portion at both ends.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                    

/PHILIP R WIEST/Primary Examiner, Art Unit 3781